MEMORANDUM OF DECISION.
Without the assistance of counsel the Defendant, John F. McDonough, has chosen to bring his appeal from the judgment of the Superior Court, in Penobscot County, convicting him of operating a motor vehicle after suspension of his license. 29 M.R.S.A. § 2184 (Supp.1985). His failure to provide us with a transcript of either the trial of this cause or of the proceedings on his several motions, as required by M.R. Crim.P. 39, makes it impossible for us to consider several of the issues he purports to raise on appeal.
Although the Defendant concedes that he was living in Maine, owned a motor vehicle registered in Maine and was operating it on a Maine highway, he asserts that the Superior Court had no jurisdiction over him because, by virtue of a claimed special citizenship status, he was not subject to the laws of this state. This is unsupportable in law and unworthy of serious discussion.
The entry is:
Judgment affirmed.
All concurring.